DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

Claims 1-4 and 6 are pending. Amendments to claim 1 filed 11/02/2021 are acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Clostridium perfringens spores. (see paragraph 0018), the specification does not support that the process is effective for inactivating or carrying out a destruction of at least 7 log of any spore other than the Clostridium perfringens spore. One of ordinary skill in the art would have recognized that there appears to be no written description support for the full scope of the recited limitation that the process is effective for inactivating or carrying out a destruction of at least 7 log of any spore.

Claims 2-4 are rejected, because they also depend from the rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 8, the limitation “treating the mixture at a pH above 9 in a reactor with an electric field” implies that the pH is above 9 throughout the reactor. However, the prior art of record, for example, Elektrowicz teaches that a gradient of pH between 2 and 9 between electrodes was observed in all tests (see paragraph 0140). It is unclear what steps are envisaged in the claimed invention to maintain pH above 9 throughout the reactor, particularly in the anodic region where low pH would reasonably be expected. Further, the vast range of the ratio of the peracid or source thereof to the ammonium salt from 0.1 g/g to 

Further, it is unclear if the limitation “the pathogen is a spore” overrides the limitation “pathogen is selected from a virus, a bacterium, a spore, an ova or a mixture thereof.”

Further, it is unclear if the limitation “the pathogen is a spore” limits the claim scope to treatment of residuals comprising spores.

Claims 2-4 and 6 are rejected, because they also depend from the rejected claim 1. 

Claim Rejections - 35 USC § 103

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication number 2010/0078389 to Elektorowicz et al. (“Elektorowicz”), in view of German patent application publication no. DE 10 2010 025664 (hereinafter called Kraemer), Canadian patent application publication no. CA 2569025 (hereinafter called Dagher), the article Huang et al, “Dewatering and Disinfection of Aerobic and Anaerobic Sludge Using an Electrokinetic System,” Water Science and Technology, 57.2 (2008) (hereinafter called Huang), and the thesis “Enhanced Electrokinetic (EK) Technology: A Comparative Study for Inactivation of Clostridium Perfringens Spores and Reovirus in Anaerobically Digested Biosolids” by Takhtehfouladi (“Takhtehfouladi’07”), 



Elektrowicz further discloses applying an electrical current between the electrodes until a temperature in the treatment chamber is sufficiently elevated to eliminate spores and Helminth ova (see paragraph 0050). Elektrowicz further discloses that controlling application of DC between electrodes can also control temperature in sludge (see paragraph 0064).

Elektrowicz does not explicitly teach generating a temperature of at least 95°C.

Kraemer teaches that spores can be inactivated at temperatures of more than 100 ° C (see page 1, last paragraph, last line).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Elektrowicz by controlling application of DC between electrodes so as to generate temperatures of more than 100 ° C as taught by Kraemer. The person with ordinary skill in the art would have been motivated to make this modification, because Elektrowicz discloses that controlling application of DC between electrodes can also control temperature in sludge (see paragraph 0064), and Kraemer teaches that spores can be inactivated at temperatures of more than 100 ° C (see page 1, last paragraph, last line).

Elektrowicz discloses using a conditioner comprising Bioxy S/TAED (see paragraph 0140), thus teaching that the source of peracid is a composition comprising peracetic acid. 

Dagher teaches that Bioxy S provides formulation flexibility and allows inclusion of other components like surfactants which reduce surface tension and increase the effectiveness of the disinfectant (see page 7, 2nd paragraph; and claim 10 on pages 17 and 18).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Elektrowicz in view of Kraemer by using a formulation of Bioxy S that includes a surfactant as taught by Dagher. The person with ordinary skill in the art would have been motivated to make this modification, because Dagher teaches that surfactants reduce surface tension and increase the effectiveness of the disinfectant (see claim 10 on pages 17 and 18).

Elektrowicz further discloses that a barrier is created around the electrodes, which facilitates the collection of water (see paragraph 0041). However, Elektrowicz in view of Kraemer and Dagher does not explicitly teach that the reactor has a vessel installed underneath each of the at least one anode and at least one cathode for collecting electroosmotic flow.

Huang describes a similar method as Elektrowicz, and teaches that cathodes and anodes were made from perforated stainless steel tubes, and that bottles were attached to the individual cathodes (see page 232, 2nd paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Elektrowicz in view of Kraemer and Dagher by having a vessel installed underneath each of the at least one anode 

Elektrowicz in view of Kraemer, Dagher, and Huang does not explicitly teach that the ratio of the peracid or source thereof to the ammonium salt being 0.1 g/g to 5 g/g and the combined amount of peracid or source thereof and ammonium salt being added to the residual being less than 40 g per liter of the residual; and that the mixture is treated for a time of 0.5 hours to 4 hours. 

Takhtehfouladi’07 teaches a process for treating a residual containing spores of the pathogen Clostridium perfringens, with an electric field similar to the method taught by Elektrowicz. (see Takhtehfouladi’07 pages 38, 39, and 57). Takhtehfouladi’07 teaches various embodiments utilizing various concentrations of BIOXY S/TAED and ammonium salts (see Takhtehfouladi’07 pages 61-65), thus teaching that various concentrations of BIOXY S/TAED and ammonium salts are result-effective variables. Takhtehfouladi’07 also teaches that the desired duration of treatment time is also a result-effective variable (see Takhtehfouladi’07 pages iii-iv, 3, 41, 52, and 58-61).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Elektrowicz in view of Kraemer, Dagher, and Huang by determining with routine experimentation the concentrations of BIOXY S/TAED and ammonium salts and the duration of treatment. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).
	
Regarding claim 2, Elektrowicz further discloses simultaneous dewatering of the residual so as to obtain a treated dewatered residual and separated water (see paragraph 0019).

Regarding claims 3 and 4, Elektrowicz further discloses that each electrode 20 comprises a conductive body including a cylindrical core 32 and a surrounding conductive mesh 34 (see Fig. 4 and paragraph 0101). 

Takhtehfouladi’07 teaches that the electrodes are a conductive material (stainless steel) coated with stainless steel mesh (see Takhtehfouladi’07 page 67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having the conductive material coated with a coating chosen from stainless steel mesh as taught by Takhtehfouladi’07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

.

Response to Arguments

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 8, 3rd paragraph, of their communication dated 11/02/2021 that none of the cited documents teaches that the mixture is treated to cause an exothermic reaction to generate a temperature of at least 95°C. Applicants' arguments are not persuasive, because Elektrowicz discloses applying an electrical current between the electrodes until a temperature in the treatment chamber is sufficiently elevated to eliminate spores and Helminth ova (see paragraph 0050). Elektrowicz further discloses that controlling application of DC between electrodes can control temperature in sludge (see paragraph 0064).

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue in the paragraph spanning pages 8 and 9 of their communication that the combination of references 8 of 17 
Response to Office Action mailed July 2, 2021Serial No. 16/277,701as a whole does not teach "wherein the process is effective for inactivating or carrying out a destruction of at least 7 log of the at least one type of pathogen.” Applicants' arguments are not persuasive, because Elecktrowicz teaches that its EKDIM treatment results in 4.5 log reduction of Clostridium perfringens spores (see paragraph 0139). Kraemer teaches that spores can be inactivated at temperatures of more than 100 ° C (see page 1, last paragraph, last line). One of ordinary skill in the art would have reasonably expected that the improved process incorporating the thermal inactivation feature of Kraemer with the EKDIM process of a destruction of at least 7 log of the at least one type of pathogen” is only an intended result, and is not an active method step. A combined process meeting all the active method steps of the claimed process would reasonably be expected to result in same log destruction of spores.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 9, 2nd paragraph, of their communication that the combination of cited references do not teach or suggest in situ generation of ammonia. Applicants' arguments are not persuasive, because Elektrowicz discloses that when direct current (DC) is applied to biosolids, free ammonia is generated in the cathode zone (see paragraph 0140).

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue in the 1st to 3rd paragraphs of page 10 of their communication that a skilled person in the art would have no motivation to use Kraemer to modify the electrochemical process of Elektorowicz, as Kraemer is directed to a completely different process, using heat exchanger, on a completely different material to treat, namely milk, thus operating with a different principle of operation. Applicants' arguments are not persuasive, because the pertinent teaching of Kraemer that spores can be inactivated at temperatures of more than 100 ° C (see Kraemer: page 1, last paragraph, last line) is analogous art because it is solving the same problem of inactivating spores. One of ordinary skill in the art would have recognized that if the spores in milk are inactivated at temperatures of more than 100 ° C as taught by Kraemer, then spores in the “residual” of claimed invention would also be inactivated at temperatures of more than 100 ° C. There is no change in principle of operation of Elektrowicz when the process of Elektrowicz is modified in view of the teachings of Kraemer.

rd paragraph, of their communication that Elektorowicz does not provide: i) generation of a temperature of at least 95 C, ii) application of a voltage gradient of 1 V/cm to 8 V/cm; iii) generation of electro-permeabilization of spore membrane at higher temperature in electrical field, iv) germination, v) penetration of gaseous (unionized) form of ammonia (generated due to high temperature and alkaline environment), and vi) inclusion of a biocide and ammonium salt affecting germs. Applicants' arguments are not persuasive, because many of the above features (for example, generation of electro-permeabilization of spore membrane at higher temperature in electrical field, iv) germination, v) penetration of gaseous (unionized) form of ammonia) are not claimed and all the claimed features have been taught or rendered obvious by Elektorowicz, in view of Kraemer, Dagher, Huang and Takhtehfouladi'07.

In response to applicant's argument on page 12, 1st paragraph, of their communication that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 12, 1st paragraph, of their communication that the proposed modification cannot change the principle of operation of a reference. Applicants' arguments are not persuasive, because there is no change in the basic principle of the EKDIM process of Elektrowicz when the process of Elektrowicz is modified in view of the teachings of Kraemer. One of ordinary skill in the art would have recognized that the teaching of Kraemer that the spores in milk are inactivated 

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 14, 3rd paragraph, of their communication that the combination of references as a whole does not suggest the claimed electrochemical process for inactivation of spores generating a temperature of at least 95 C. Applicants' arguments are not persuasive, because Elektrowicz discloses applying an electrical current between the electrodes until a temperature in the treatment chamber is sufficiently elevated to eliminate spores and Helminth ova (see paragraph 0050). Elektrowicz further discloses that controlling application of DC between electrodes can control temperature in sludge (see paragraph 0064). The above teachings of Elektrowicz combined with the teaching of Kraemer that spores can be inactivated at temperatures of more than 100 ° C (see Kraemer: page 1, last paragraph, last line) would have motivated one of ordinary skill in the art to the electrochemical process of Elektrowicz for generating a temperature of at least 95 C for inactivation of spores.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue in the paragraph spanning pages 14 and 15 of their communication that Dagher’s teaching regarding the source of peracid comprising a surfactant is obtained on a solution and cannot be inferred to sludge as these have very different properties. Applicants' arguments are not persuasive, because Dagher teaches that surfactants reduce surface tension and increase the effectiveness of the disinfectant (see page 7, 2nd paragraph; and claim 10 on pages 17 and 18). One of ordinary skill in the art these advantages would be available even if working with a sludge and not a solution.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 15, 2nd paragraph, of their communication that a skilled person in the art would not be motivated to resort to a dewatering method as described by Huang to modify a process for inactivation of spores. Applicants' arguments are not persuasive, because among the many objectives of the EKDIM process of Elektrowicz, dewatering (the D in EKDIM) is one of the major goals.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 16, 1st paragraph, of their communication that the combination of references as a whole does not suggest the claimed electrochemical process for inactivation of spores wherein the ratio of the peracid or source thereof to the ammonium salt being 0.1 g/g to 5 g/g and the combined amount of peracid or source thereof and ammonium salt being added to the residual being less than 40 g per liter of the residual; and that the mixture is treated for a time of 0.5 hours to 4 hours. Applicants' arguments are not persuasive, because Takhtehfouladi’07 teaches various embodiments utilizing various concentrations of BIOXY S/TAED and ammonium salts (see Takhtehfouladi’07 pages 61-65), thus teaching that various concentrations of BIOXY S/TAED and ammonium salts are result-effective variables. Takhtehfouladi’07 also teaches that the desired duration of treatment time is also a result-effective variable (see Takhtehfouladi’07 pages iii-iv, 3, 41, 52, and 58-61).  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-1915. The examiner can normally be reached Monday- Friday, from noon to 11:00 AM (ET) to 8:00 PM (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795